 

Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
effective as of December 1, 2017 (the “Effective Date”), by and between
AudioEye, Inc., a Delaware corporation with an address at 5210 E Williams Circle
Suite 750, Tucson, Arizona 85711 (the “Company”), and Sean Bradley, a natural
person (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive desires to be employed by the Company as its President and
Chief Technology Officer (the “Position”) and the Company wishes to employ
Executive in such capacity;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

 

1.         Employment and Duties. The Company agrees to employ and Executive
agrees to serve in the Position. The duties and responsibilities of Executive
shall include the duties and responsibilities set forth in Executive's Job
Description, attached as Attachment A, and those as the Board of Directors of
the Company (the “Board”) may from time to time assign to Executive.

 

Executive shall devote such amount of his or her time, attention, and energies
to the business of the Company as the Company and Executive shall reasonably and
mutually agree is necessary for Executive to fulfill the duties and
responsibilities of the Position. Provided that none of the additional
activities materially interfere with the performance of the duties and
responsibilities of Executive, nothing in this Section 1 shall prohibit
Executive from (a) serving as a director or member of a committee of, making
investments in, or consulting or working with entities that do not, in the good
faith determination of the Board, compete directly with the Company or otherwise
create, in the good faith determination of the Board, a conflict of interest
with the business of the Company; (b) delivering lectures, fulfilling speaking
engagements, and any writing or publication relating to Executive’s area of
expertise; (c) serving as a director or trustee of any governmental, charitable
or educational organization or (d) engaging in additional activities in
connection with personal investments and community affairs; provided that such
activities are not inconsistent with Executive’s duties under this Agreement and
do not violate the terms of Section 13. For the avoidance of doubt, Executive
agrees that this is a full-time position with the Company, and any such
additional activities will not interfere with the fulfillment of the duties and
responsibilities of the Position.

 

2.        Term. The term of this Agreement shall commence on the Effective Date
and shall continue for a period of two (2) years and shall be automatically
renewed for successive one (1) year periods thereafter unless either party
provides the other party with written notice of his, her or its intention not to
renew this Agreement at least four (4) months prior to the expiration of the
initial term or any renewal term of this Agreement, as applicable. In the event
the Company fails to provide Executive with written notice of its intention not
to renew this Agreement at least four (4) months prior to the expiration of the
initial term or any renewal term of this Agreement, then the term of this
Agreement automatically shall be extended until the date which is six (6) months
after the date such notice is given, during which time Executive may seek
alternative employment while still being employed by the Company. “Employment
Period” shall mean the initial two (2) year term plus renewal periods, if any.

 



 1 

 

 

3.         Place of Employment. Executive’s job site shall be at 5210 E Williams
Circle Suite 750, in Tucson, Arizona (the “Job Site”). The parties acknowledge,
however, that Executive may be required to travel in connection with the
performance of his or her duties hereunder.

 

4.         Base Salary. For all services to be rendered by Executive pursuant to
this Agreement, the Company agrees to pay Executive during the Employment Period
a base salary (the “Base Salary”) at a minimum annual rate of (i) $200,000
during the Employment Period. The Base Salary shall be paid in periodic
installments in accordance with the Company’s regular payroll practices. The
parties shall meet at least annually to discuss increases in Base Salary.

 

5.        Bonuses. During each year in the Employment Period, Executive shall be
eligible to receive an annual bonus (each, a “Bonus”) in an amount (the “Annual
Bonus Amount”) to be determined by the Compensation Committee of the Board (the
“Compensation Committee”) (or by the independent members of the Board, if there
is no Compensation Committee) if the Company and Executive meet or exceed
criteria adopted by the Compensation Committee (or by the independent members of
the Board, if there is no Compensation Committee) for earning the Bonuses. The
Bonus normally will be paid in cash; provided, however, that the Company and
Executive can mutually agree that any particular Bonus can be paid in equity of
the Company or a combination of cash and equity of the Company. Payment of each
Bonus, if any, will be made within forty-five (45) days of the end of the
Company’s applicable fiscal year. The Compensation Committee (or the independent
members of the Board, if there is no Compensation Committee) may provide for
additional bonus payments for Executive upon achievement of additional criteria
established or determined from time to time by the Compensation Committee (or by
the independent members of the Board, if there is no Compensation Committee.

 

6.        Severance Compensation. Upon termination of Executive’s employment
prior to expiration of the Employment Period unless Executive’s employment is
terminated for Cause or Executive terminates his or her employment without Good
Reason, then:

 

(a)       Executive shall be entitled to receive any and all reasonable expenses
paid or incurred by Executive in connection with and related to the performance
of his or her duties and responsibilities for the Company during the period
ending on the termination date, any accrued but unused vacation time through the
termination date in accordance with Company policy and an amount equal to a
portion of the Executive’s Base Salary during the prior twelve (12) months as
described below (the “Separation Period”), as in effect as of the date of
termination (the “Separation Payment”), provided that Executive executes an
agreement releasing Company and its affiliates from any liability associated
with this Agreement in form and terms satisfactory to the Company and that all
time periods imposed by law permitting cancellation or revocation of such
release by Executive shall have passed or expired; and subject to anything to
the contrary in Section 11(d)(3), the Separation Payment shall be paid in in
accordance with the customary payroll practices of the Company; and

 

(b)       Subject to Executive’s (1) timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) with respect to the Company’s group health insurance plans in which
the Employee participated immediately prior to the termination date (“COBRA
Continuation Coverage”), and (2) continued payment of premiums for such plans at
the active employee rate (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars), the Company will pay,
or reimburse Executive, the cost of COBRA Continuation Coverage for Executive
and his or her eligible dependents until the earliest of (x) Executive or his or
her eligible dependents, as the case may be, ceasing to be eligible under COBRA,
and (y) twelve (12) months following the termination date (the benefits provided
under this clause (b), the “Medical Continuation Benefits”) or until such time
as Executive shall obtain reasonably equivalent benefits from subsequent
employment or spousal benefits.

 



 2 

 

 

(c)       The Separation Payment described in Section 6(a) above shall be the
remaining salary that would otherwise be paid in the contract period but not
less than twelve (12) months of salary in the form of the Separation Payment.

 

7.        Equity Awards. Executive shall be eligible for such grants of awards
under the AudioEye, Inc. 2016 Incentive Compensation Plan (or any successor or
replacement plan adopted by the Board and approved by the stockholders of the
Company) (the “Plan”) as the Compensation Committee (or the Board, if there is
no Compensation Committee) may from time to time determine (the “Share Awards”).
Awards shall be subject to the applicable Plan terms and conditions; provided,
however, that Awards shall be subject to any additional terms and conditions as
are provided herein or in any award certificate(s), which shall supersede any
conflicting provisions governing Share Awards provided under the Plan. Subject
to the approval by the Board or Compensation Committee, Executive would receive
a grant of restricted stock units in an amount equal to approximately $35,000,
which would be subject to vesting requirements as determined by the Board or
Compensation Committee, as applicable.

 

8.         Clawback Rights. All amounts paid to Executive by the Company (other
than Executive’s Base Salary and reimbursement of expenses pursuant to paragraph
9 hereof) during the Employment Period and any time thereafter and any and all
stock based compensation (such as options and equity awards) granted during the
Employment Period and any time thereafter (collectively, the “Clawback
Benefits”) shall be subject to “Clawback Rights” as follows: during the period
that Executive is employed by the Company and upon the termination or expiration
of Executive’s employment and for a period of three (3) years thereafter, if any
of the following events occur, Executive agrees to repay or surrender to the
Company the Clawback Benefits if a restatement (a “Restatement”) of any
financial results from which any Clawback Benefits to Executive shall have been
determined (such restatement resulting from material non-compliance of the
Company with any financial reporting requirement under the federal securities
laws and shall not include a restatement of financial results resulting from
subsequent changes in accounting pronouncements or requirements which were not
in effect on the date the financial statements were originally prepared), then
Executive agrees to immediately repay or surrender upon demand by the Company
any Clawback Benefits which were determined by reference to any Company
financial results which were later restated, to the extent the Clawback Benefits
amounts paid exceed the Clawback Benefits amounts that would have been paid,
based on the restatement of the Company’s financial information All Clawback
Benefits amounts resulting from such Restatements shall be retroactively
adjusted by the Compensation Committee (or the Board, if there is no
Compensation Committee) to take into account the restated results and if any
excess portion of the Clawback Benefits resulting from such restated results is
not so repaid or surrendered by Executive within ninety (90) days of the revised
calculation being provided to Executive by the Company following a publicly
announced restatement, the Company shall have the right to take any and all
action to effectuate such adjustment.

 



 3 

 

 

The Clawback Rights shall terminate following a Change of Control, subject to
applicable law, rules and regulations. The amount of Clawback Benefits to be
repaid or surrendered to the Company shall be determined by the Compensation
Committee (or the Board, if there is no Compensation Committee) and applicable
law, rules and regulations. All determinations by the Compensation Committee (or
the Board, if there is no Compensation Committee) with respect to the Clawback
Rights shall be final and binding on the Company and Executive. The parties
acknowledge it is their intention that the foregoing Clawback Rights as relates
to Restatements conform in all respects to the provisions of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 (the “Dodd Frank Act”) and
requires recovery of all “incentive-based” compensation, pursuant to the
provisions of the Dodd Frank Act and any and all rules and regulations
promulgated thereunder from time to time in effect. Accordingly, the terms and
provisions of this Agreement shall be deemed automatically amended from time to
time to assure compliance with the Dodd Frank Act and such rules and regulation
as hereafter may be adopted and in effect.

 

9.        Expenses. Executive shall be entitled to prompt reimbursement by the
Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his or her duties and responsibilities under
this Agreement; provided, that Executive shall properly account for such
expenses in accordance with Company policies and procedures.

 

10.      Other Benefits; Vacation. During the term of this Agreement, Executive
shall be eligible to participate in incentive, stock purchase, savings,
retirement (401(k)), and welfare benefit plans, including, without limitation,
health, medical, dental, vision, life (including accidental death and
dismemberment) and disability insurance plans (collectively, “Benefit Plans”),
in substantially the same manner and at substantially the same levels as the
Company makes such opportunities available to the Company’s managerial or
salaried executive employees. During the term of this Agreement, Executive shall
be entitled to accrue, on a pro rata basis, twenty (20) paid vacation days per
year, which if not taken, will accrue and be carried forward into the next year,
No carry forward of vacation past the second year will be granted without the
approval of the Compensation Committee of the Board. Vacation shall be taken at
such times as are mutually convenient to Executive and the Company and no more
than twenty (20) consecutive days shall be taken at any one time without the
advance approval of the Chief Executive Officer.

 

11.       Termination of Employment.

 

(a)       Death. If Executive dies during the Employment Period, this Agreement
and Executive’s employment with the Company shall automatically terminate and
the Company shall have no further obligations to Executive or his or her heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to Executive’s heirs,
administrators or executors any earned but unpaid Base Salaryfor the current
year through the date of death, reimbursement of any and all reasonable expenses
paid or incurred by Executive in connection with and related to the performance
of his or her duties and responsibilities for the Company during the period
ending on the termination date and any accrued but unused vacation time through
the termination date in accordance with Company policy. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions. In addition, Executive’s
spouse and minor children shall be entitled to Medical Continuation Benefits.

 



 4 

 

 

(b)       Disability. In the event that, during the term of this Agreement
Executive shall be prevented from performing his or her duties and
responsibilities hereunder to the full extent required by the Company by reason
of Disability (as defined below), this Agreement and Executive’s employment with
the Company shall automatically terminate and the Company shall have no further
obligations or liability to Executive or his or her heirs, administrators or
executors with respect to compensation and benefits accruing thereafter, except
for the obligation to pay Executive or his or her heirs, administrators or
executors any earned but unpaid Base Salary for the current year accrued through
Executive’s last date of employment with the Company, reimbursement of any and
all reasonable expenses paid or incurred by Executive in connection with and
related to the performance of his or her duties and responsibilities for the
Company during the period ending on the termination date and any accrued but
unused vacation time through the termination date in accordance with Company
policy. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions through the last date of Executive’s employment with the Company. In
addition, Executive’s spouse and minor children shall be entitled to Medical
Continuation Coverage. For purposes of this Agreement, “Disability” shall mean a
physical or mental disability that prevents the performance by Executive, with
or without reasonable accommodation, of his or her duties and responsibilities
hereunder for a period of not less than an aggregate of three (3) months during
any twelve (12) consecutive months.

 

(c)       Cause.

 

(1)       At any time during the Employment Period, the Company may terminate
this Agreement and Executive’s employment hereunder for Cause. For purposes of
this Agreement, “Cause” shall mean: (a) the willful and continued failure of
Executive to perform substantially his or her duties and responsibilities for
the Company (other than any such failure resulting from Executive’s death or
Disability) after a written demand by the Board for substantial performance is
delivered to Executive by the Company, which specifically identifies the manner
in which the Board believes that Executive has not substantially performed his
or her duties and responsibilities, which willful and continued failure is not
cured by Executive within thirty (30) days of his or her receipt of such written
demand; (b) the conviction of, or plea of guilty or nolo contendere to, a
felony, or (c) fraud, dishonesty or gross misconduct which is materially and
demonstratively injurious to the Company. Termination under clauses (b) or (c)
of this Section 11(c)(1) shall not be subject to cure.

 

(2)       For purposes of this Section 11(c), no act, or failure to act, on the
part of Executive shall be considered “willful” unless done, or omitted to be
done, by him or her in bad faith and without reasonable belief that his or her
action or omission was in, or not opposed to, the best interest of the Company.
Prior to any termination for Cause, Executive will be given five (5) business
days written notice specifying the alleged Cause event and will be entitled to
appear (with counsel) before the full Board to present information regarding his
or her views on the Cause event, and after such hearing, there is at least a
majority vote of the full Board (other than Executive) to terminate him or her
for Cause. After providing the notice in foregoing sentence, the Board may
suspend Executive with full pay and benefits until a final determination
pursuant to this Section 11(c) has been made.

 



 5 

 

 

(3)       Upon termination of this Agreement for Cause, the Company shall have
no further obligations or liability to Executive or his or her heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay Executive any earned but unpaid
Base Salary, reimbursement of any and all reasonable expenses paid or incurred
by Executive in connection with and related to the performance of his or her
duties and responsibilities for the Company during the period ending on the
termination date, and any accrued but unused vacation time through the
termination date in accordance with Company policy. The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions.

 

(d)       Good Reason and Without Cause.

 

(1)       At any time during the term of this Agreement, subject to the
conditions set forth in Section 11(d)(2) below, Executive may terminate this
Agreement and Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events: (A) the assignment, without Executive’s consent, to
Executive of duties that are significantly different from, and that result in a
substantial diminution of, the duties that he or she assumed on the Effective
Date (including reporting to anyone other than the Executive Chairman or to the
Board); (B) the assignment, without Executive’s consent, to Executive of a title
that is different from and subordinate to the Position title; provided, however,
for the absence of doubt following a Change of Control, should Executive cease
to retain either the title or responsibilities assumed on the Effective Date, or
Executive is required to serve in a diminished capacity or lesser title in a
division or unit of another entity (including the acquiring entity), such event
shall constitute Good Reason regardless of the title of Executive in such
acquiring company, division or unit; (C) the occurrence of a Change of Control;
(D) material breach by the Company of this Agreement; or (E) the re-location of
Executive to an office other than the Job Site.

 

(2)       Except with respect to subparagraph “(C)” in Section 11(d)(1) above,
Executive shall not be entitled to terminate this Agreement for Good Reason
unless and until he or she shall have delivered written notice to the Company
within ninety (90) days of the date upon which the facts giving rise to Good
Reason occurred of his or her intention to terminate this Agreement and his or
her employment with the Company for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to provide the basis for such
termination for Good Reason, and the Company shall not have eliminated the
circumstances constituting Good Reason within thirty (30) days of its receipt
from Executive of such written notice.

 

(3)       In the event that Executive terminates this Agreement and his or her
employment with the Company for Good Reason or the Company terminates this
Agreement and Executive’s employment with the Company without Cause, the Company
shall pay or provide to Executive (or, following his or her death, to
Executive’s heirs, administrators or executors) the Separation Payment amount;
provided, however, that in the event Executive elects to terminate this
Agreement for Good Reason in accordance with subparagraph “(C)” in Section
11(d)(1), such election must be made within one hundred and twenty (120) days of
the occurrence of the Change of Control and Executive shall be entitled to
receive the Separation Payment in one lump sum cash payment within sixty (60)
days after the termination date. The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax, FICA and FUTA, and
other appropriate deductions.

 



 6 

 

 

(4)       Executive shall not be required to mitigate the amount of any payment
provided for in this Section 11(d) by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 11(d) be reduced by
any compensation earned by Executive as the result of employment by another
employer or business or by profits earned by Executive from any other source at
any time before and after the termination date. The Company’s obligation to make
any payment pursuant to, and otherwise to perform its obligations under, this
Agreement shall not be affected by any offset, counterclaim or other right that
the Company may have against Executive for any reason. Notwithstanding anything
herein to the contrary, the benefits to Executive under this Agreement shall be
reduced by the amount of any insurance proceeds payable to Executive.

 

(e)       Without “Good Reason” by Executive. At any time during the term of
this Agreement, Executive shall be entitled to terminate this Agreement and
Executive’s employment with the Company without Good Reason by providing prior
written notice of at least thirty (30) days to the Company. Upon termination by
Executive of this Agreement or Executive’s employment with the Company without
Good Reason, the Company shall have no further obligations or liability to
Executive or his or her heirs, administrators or executors with respect to
compensation and benefits thereafter, except for the obligation to pay Executive
any earned but unpaid Base Salary, reimbursement of any and all reasonable
expenses paid or incurred by Executive in connection with and related to the
performance of his or her duties and responsibilities for the Company during the
period ending on the termination date, and any accrued but unused vacation time
through the termination date in accordance with Company policy. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.

 

(f)       Change of Control. For purposes of this Agreement, “Change of Control”
shall mean the occurrence of any one or more of the following: (i) the
accumulation (if over time, in any consecutive twelve (12) month period),
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 50.1% or more of the shares of
the outstanding common stock of the Company, whether by merger, consolidation,
sale or other transfer of shares of Company common stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Company common stock or securities
convertible, exercisable or exchangeable into Company common stock directly from
the Company, or (B) any acquisition of Company common stock or securities
convertible, exercisable or exchangeable into Company common stock by any
employee benefit plan (or related trust) sponsored by or maintained by the
Company.

 



 7 

 

 

(g)       Any termination of Executive’s employment by the Company or by
Executive (other than termination by reason of Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of Executive.

 

12.       Confidential Information.

 

(a)       Disclosure of Confidential Information. Executive recognizes,
acknowledges and agrees that he or she has had and will continue to have access
to secret and confidential information regarding the Company, its subsidiaries
and their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of Executive.
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him or
her in confidence. In consideration of the obligations undertaken by the Company
herein, Executive will not, at any time, during or after his or her employment
hereunder, reveal, divulge or make known to any person, any information acquired
by Executive during the course of his or her employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 12 shall survive the termination of Executive’s
employment hereunder for a period of three (3) years. Information will not be
deemed to be Confidential Information if: (i) the information was in Executive’s
possession or within Executive’s knowledge before the Company disclosed it to
Executive; (ii) the information was or became generally known to those who could
take economic advantage of it; (iii) Executive obtained the information from a
third party that was not known by Executive to be bound by a confidentiality
agreement or other obligation of confidentiality to the Company or any other
party with respect to such information; or (iv) Executive is required to
disclose the information pursuant to legal process (e.g. a subpoena), provided
that Executive notifies the Company promptly upon receiving or becoming aware of
such legal process.

 

(b)       Executive affirms that he or she will not rely upon the protected
trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.

 

(c)       In the event that Executive’s employment with the Company terminates
for any reason, Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his or her
compensation or relating to reimbursement of expenses, (iii) information that he
or she reasonably believes may be needed for tax purposes and (iv) copies of
plans, programs and agreements relating to his or her employment, or termination
thereof, with the Company.

 



 8 

 

 

13.       Non-Competition and Non-Solicitation.

 

(a)       Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on Executive. Executive also acknowledges that the
products and services developed or provided by the Company, its affiliates
and/or its clients or customers are or are intended to be sold, provided,
licensed and/or distributed to customers and clients primarily in and throughout
the United States (the “Territory”) (to the extent the Company comes to operate,
either directly or through the engagement of a distributor or joint or
co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers. The provisions of this Section 13 shall survive the termination of
Executive’s employment hereunder.

 

(b)       Executive hereby agrees and covenants that he or she shall not without
the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than (i) as a holder of less than
ten (10%) percent of the outstanding securities of a Company whose shares are
traded on any national securities exchange or (ii) as a limited partner, passive
minority interest holder in a venture capital fund, private equity fund or
similar investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Company; provided however,
that Executive shall be precluded from serving as an operating partner, general
partner, manager or governing board designee with respect to such portfolio
companies), or whether on Executive’s own behalf or on behalf of any other
person or entity or otherwise howsoever, during the Employment Period and the
Separation Period and thereafter to the extent described below, within the
Territory:

 

(1)       Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the business of the
Company;

 

(2)       Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement, for the purpose
of competing with the business of the Company;

 



 9 

 

 

(3)       Attempt in any manner to solicit or accept from any customer of the
Company, with whom Executive had significant contact during Executive’s
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services of the kind or
competitive with the business of the Company for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person; or

 

(4)       Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company.

 

With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 13(b) shall continue during the
Employment Period and until one (1) year following the termination of this
Agreement or of Executive’s employment with the Company (including upon
expiration of this Agreement), whichever occurs later; provided, however, that
if this Agreement or Executive’s employment is terminated by Executive for Good
Reason or by the Company without Cause, then the restrictions of this Section
13(b) shall terminate concurrently with the termination and shall be of no
further effect.

 

14.       Inventions. All systems, inventions, discoveries, apparatus,
techniques, methods, know-how, formulae or improvements made, developed or
conceived by Executive during Executive’s employment by the Company that (i) are
directly relevant to the Company’s business as then constituted, (ii) are
developed as a part of the tasks and assignments that are the duties and
responsibilities of Executive, and (iii) were created using substantially the
Company’s resources, such as time, materials and space, shall be and continue to
remain the Company’s exclusive property, without any added compensation or any
reimbursement for expenses to Executive, and upon the conception of any and
every such invention, process, discovery or improvement and without waiting to
perfect or complete it, Executive promises and agrees that Executive will
immediately disclose it to the Company and to no one else and thenceforth will
treat it as the property and secret of the Company. Executive will also execute
any instruments requested from time to time by the Company to vest in it
complete title and ownership to such invention, discovery or improvement and
will, at the request of the Company, do such acts and execute such instruments
as the Company may require, but at the Company’s expense to obtain patents,
trademarks or copyrights in the United States and foreign countries, for such
invention, discovery or improvement and for the purpose of vesting title thereto
in the Company, all without any reimbursement for expenses (except as provided
in Section 9 or otherwise) and without any additional compensation of any kind
to Executive.

 

15.       Section 409A.

 

The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.

 



 10 

 

 

To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

 

Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit. Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.

 



 11 

 

 

For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.

 

16.       Miscellaneous.

 

(a)       Executive acknowledges that the services to be rendered by him or her
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by Executive of Section 12 or
Section 13 of this Agreement. Accordingly, Executive agrees that any breach by
Executive of Section 12 or Section 13 of this Agreement shall entitle the
Company, in addition to all other legal remedies available to it, to apply to
any court of competent jurisdiction to seek to enjoin such breach. The parties
understand and intend that each restriction agreed to by Executive hereinabove
shall be construed as separable and divisible from every other restriction, that
the unenforceability of any restriction shall not limit the enforceability, in
whole or in part, of any other restriction, and that one or more or all of such
restrictions may be enforced in whole or in part as applicable law allows. If
any provision in this Agreement is determined to be invalid or unenforceable by
a court of competent jurisdiction, the parties agree that the remaining
provisions of the Agreement will nevertheless continue to be valid and
enforceable. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.

 

(b)       Neither Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to Executive hereunder, provided that such
delegation shall not relieve the Company of any of its obligations hereunder.

 

(c)       During the term of this Agreement, the Company (i) shall indemnify and
hold harmless Executive and his or her heirs and representatives as, and to the
extent, provided in the Company’s bylaws and (ii) shall cover Executive under
the Company’s directors’ and officers’ liability insurance on the same basis as
it covers other senior executive officers and directors of the Company.

 

(d)       This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged (it being understood that, pursuant to Section 7, Share
Awards shall govern with respect to the subject matter thereof). The invalidity
or partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 



 12 

 

 

(e)       This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(f)       The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(g)       All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. Federal Express) for overnight delivery to the Company at
its principal executive office or to Executive at his or her address of record
in the Company’s records, or to such other address as either party may hereafter
give the other party notice of in accordance with the provisions hereof. Notices
shall be deemed given on the sooner of the date actually received or the third
business day after deposited in the mail or one business day after deposited
with an overnight delivery service for overnight delivery.

 

(h)       This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Arizona without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County of
Pima, State of Arizona.

 

(i)       This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

 

(j)       Executive represents and warrants to the Company that he or she has
the full power and authority to enter into this Agreement and to perform his or
her obligations hereunder and that the execution and delivery of this Agreement
and the performance of his or her obligations hereunder will not conflict with
any agreement to which Executive is a party.

 

(k)       The Company represents and warrants to Executive that it has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder and that the execution and delivery of this Agreement and the
performance of its obligations hereunder will not conflict with any agreement to
which the Company is a party.

 

 

[Remainder of page intentionally left blank; signature page follows.]

 



 13 

 

 

IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 

 

  THE COMPANY:       AUDIOEYE, INC.               By:
                                                                            
       Name:                                                                 
       Title:                                                                   
        EXECUTIVE:          
                                                                               
Sean Bradley

 

 



 14 

 